UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4579


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ARTEMIO AGUILAR, a/k/a      Multa,   a/k/a   Antonio   Mota,   a/k/a
Andres Olivares Amaro,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00151-WO-1)


Submitted:   June 1, 2011                       Decided:   June 8, 2011


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Rafael Rodriguez, Miami, Florida, for Appellant. Randall
Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Artemio     Aguilar     pleaded       guilty    to       conspiracy   to

distribute    methamphetamine,       in       violation    of   21    U.S.C.   § 846

(2006).     The district court sentenced Aguilar to 360 months of

imprisonment and he now appeals.               Appellate counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning whether the district court fully complied with Fed.

R. Crim. P. 11 and whether the sentence is reasonable.                      Aguilar

was informed of his right to file a pro se supplemental brief

but has not done so.       Finding no error, we affirm.

            Counsel     first   questions       whether    the   district      court

conducted a complete Rule 11 colloquy.                    Prior to accepting a

guilty plea, a trial court, through colloquy with the defendant,

must inform the defendant of, and determine that he understands,

the nature of the charges to which the plea is offered, any

mandatory     minimum    penalty,    the       maximum    possible      penalty   he

faces, and the various rights he is relinquishing by pleading

guilty.     Fed. R. Crim. P. 11(b).            The court also must determine

whether there is a factual basis for the plea.                         Id.; United

States v. DeFusco, 949 F.2d 114, 120 (4th Cir. 1991).                             The

purpose of the Rule 11 colloquy is to ensure that the plea of

guilt is entered into knowingly and voluntarily.                        See United

States v. Vonn, 535 U.S. 55, 58 (2002).                     Our review of the

record reveals that the district court fully complied with the

                                          2
requirements of Rule 11.               We therefore conclude that Aguilar’s

guilty plea was knowing and voluntary.

             Counsel        next    questions             whether     the       sentence      is

reasonable.        We review a sentence for reasonableness, applying

an abuse of discretion standard.                       Gall v. United States, 552

U.S. 38, 51 (2007); see also United States v. Layton, 564 F.3d

330, 335 (4th Cir.), cert. denied, 130 S. Ct. 290 (2009).                                     In

doing so, we examine the sentence for “significant procedural

error,”     including         “failing          to     calculate          (or     improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,        failing    to    consider          the     [18    U.S.C.]       §    3553(a)

[(2006)]     factors,        selecting          a    sentence        based       on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”         Gall,    552    U.S.    at       51.      “If    the     district        court

decides to impose a sentence outside the Guidelines range, it

must ensure that its justification supports ‘the degree of the

variance’. . . .”            United States v. Evans, 526 F.3d 155, 161

(4th Cir. 2008) (quoting Gall, 552 U.S. at 50).                                  Finally, we

then “‘consider the substantive reasonableness of the sentence

imposed.’”     Id. (quoting Gall, 552 U.S. at 51).

             We    have     reviewed      the       record    and    conclude         that   the

sentence is both procedurally and substantively reasonable.                                  The

district     court     properly      calculated             the     advisory      Guidelines

range,     considered       the    statutory          factors,       responded         to    the

                                            3
parties’ arguments at sentencing, and thoroughly explained the

chosen sentence.         See United States v. Carter, 564 F.3d 325, 330

(4th   Cir.    2009)     (district       court      must    conduct    individualized

assessment based on the particular facts of each case, whether

sentence      is    above,   below,      or       within    the   Guidelines     range).

Moreover,     the    variant     sentence         below    the    advisory    Guidelines

range is also substantively reasonable.

              We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.        Accordingly, we affirm the judgment of the district

court.      This     court   requires      that      counsel      inform     Aguilar,   in

writing,    of     the   right      to   petition     the    Supreme    Court    of     the

United States for further review.                     If Aguilar requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on Aguilar.                             We dispense

with oral argument because the facts and legal contentions are

adequately       presented     in    the   materials         before    the    court     and

argument would not aid in the decisional process.

                                                                                AFFIRMED




                                              4